Order unanimously reversed and the determination of the State Rent Commission confirmed, with $20 costs and disbursements to the appellant. The record presented upon this appeal contains additional evidence that makes it entirely different from the factual situation presented upon the prior appeal (Matter of B. E. Associates v. McGoldrich, 280 App. Div. 202). We find in the record adequate evidence to support the determination made by the rent commission and Matter of Jerlan Molding Gorp. v. McGoldrich (281 App. Div. 545) is applicable. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.